—Appeal from an order of Family Court, New York County (Mary E. Bednar, J.) entered January 3, 1992, which, following a hearing, extended the placement of appellant’s daughter (Tanya M.) for a period of twelve months, effective December 23, 1991, unanimously dismissed as moot, without costs.
Since the present appeal from the January 3, 1992 order has been rendered moot by a subsequent order of the Family Court, from which no appeal has been taken, which extended that placement for an additional twelve month period, as well as further extensions to the present, the appeal must be dismissed as moot, without costs.
Were we to address the merits, we would affirm and reject appellant’s claims that the child’s best interests demand her return to her mother’s custody. The record established that the child had been injured by her mother’s acts, that her mother refused to acknowledge those acts, that her mother continued to suffer delusional thought processes, and that a return of custody might result in further injury to the child. Although the relationship between mother and child was otherwise good, appellant’s refusal or inability to acknowledge her previous behavior, and thus to correct it, warranted the court’s extension of foster care. Concur—Murphy, P. J., Wallach, Kupferman and Williams, JJ.